DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 22nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 10 and 18 were amended, and claims 14-16 were cancelled. Claims 1-13 and 17-18 are currently pending. 
Response to Arguments
Applicant's arguments filed on December 22nd, 2021, with respect to claim 1, have been fully considered but they are not persuasive. 
Regarding to the rejection over Chen, the Applicant has argued “a person of ordinary skill in the art would understand the "white pad" in FIG. 5 to be the electrode of the micro-LED 202, not the claimed "connecting member.” The argument is not persuasive, because the electrode (the “white pad” in the figure) meets the claimed feature of “connecting element”. Since the electrode (the “white pad” in the figure) does connect the micro-LED 202 to pad 204 of circuitry 206, it is considered a “”connecting element”.  Further, the claimed limitation of “transferring, to the display substrate, the micro LED and a connecting member by using a laser transfer method, wherein the connecting member is in contact with the micro LED and is separated from the connecting layer” was met since, as seen in Fig. 6, the micro-LED 202 and the electrode (white pad) are transferred to the display substrate 206 by using a laser transfer 202 and is separated from the connecting layer 210.
The Applicant has argued “"white pad" in FIG. 5 of Chen is not a component separated from the holding material 209, but it is a component that is not a part of the holding material 209. Further, the holding material 209 of Chen merely serves to temporarily hold the micro-LEDs 202 on the carrier substrate 201 after laser lift-off (see paragraph [0039] of Chen), and Chen does not teach or suggest that the holding material 209 electrically bonds the micro-LED 202 to the electrodes 204 on the TFT circuitry layer 206”.  The argument is not germane because element 209 was not cited to read any limitation in the claim.
Regarding to the rejection over Jansen, the Applicant has argued “the bonding layers of Jansen is not transferred to the display substrate, rather the bonding layer is ablated. Accordingly, Jansen fails to disclose the above transferring feature of claim 1.” The argument is not persuasive, because as clearly seen in Fig. 16 or Fig. 17, layer 30F, which was cited as “connecting member”, are transferred to the display substrate along with the micro-LED. Layer 20 is ablated, however, layer 20 was not cited to meet any limitation in the claim. 
Regarding to secondary reference Uchiyama, the Applicant has argued “FIG. 4(a) shows a state in which the liquid crystal driving IC is thermally press-bonded by a thermal press-bonding head, whereas FIG. 4(b) shows a state after the liquid crystal driving IC has been press-bonded … Uchiyama fails to cure the above deficiencies of Chen and Jansen. Applicant submits that Zhang also fails to cure the above deficiencies of Chen and Jansen.” The argument is not persuasive, because the only deficiency was “heating a die and compressing the die against a substrate to bond the die to the substrate by a connecting member”, and this deficiency is cured by Uchiyama. The die disclosed by Uchiyama is liquid crystal driving IC instead of micro-LED, 
Applicant’s arguments with respect to amended features of claim 10 and claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (U.S. Patent No. 10,546,842).
Regarding to claim 10, Hu teaches a micro light emitting diode (LED) display module (Fig. 6A-H, Fig. 7A-D), comprising:
a plurality of micro LEDs (Fig. 6H, element 606, column 11, lines 11-12);
a substrate on which the plurality of micro LEDs are disposed (Fig. 6H, element 612, column 22, lines 1-2; Fig 7, element 700
a plurality of thin-film transistors provided in the substrate (column 14, lines 51-52);
a plurality of electrode pads connected to each of the plurality of thin-film transistors (column 14, lines 44-47, the electrode pads are not shown in Fig. 6. In Fig. 7, electrode pads shown as C1-C4); 
a plurality of soldering members disposed between the plurality of electrode pads and a plurality of connecting pads, the plurality of soldering members being configured to electrically connect the plurality of electrode pads and the plurality of connecting pads to each other (Fig. 6H, column 15, lines 6-13, soldering members 603 disposed between the plurality of electrode pads and a plurality of connecting pads 608, the plurality of soldering members being configured to electrically connect the plurality of electrode pads and the plurality of connecting pads to each other, please note that the electrode pads are not shown in the figure, as state in column 14, lines 44-47); and
a plurality of connecting members disposed between the plurality of soldering members to prevent a short circuit caused by a contact between the plurality of soldering members, the plurality of connecting members comprising a non-conductive material having a fluxing function (Fig. 6H, element 602, column 36, lines 36-44; Fig. 7D, element 704B).
Regarding to claim 11, Hu teaches a side surface portion of each of the plurality of connecting members defines a curved surface, the side surface portion of each of the plurality of connecting members being in contact with a side surface of a respective micro LED (Fig. 7D).
Regarding to claim 17, Hu teaches the plurality of micro LEDs comprise a red micro LED which emits red light, a green micro LED which emits green light, and a blue micro LED which emits blue light, and wherein the red micro LED, the green micro LED, and the blue micro LED are sequentially arranged on the substrate (column 15, lines 30-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0219855) in view of Uchiyama (U.S. Patent No. 6,767,763).
Regarding to claim 1, Chen teaches a method of manufacturing a micro light emitting diode (LED) display module, the method comprising:
stacking a connecting layer on a transfer substrate on which a micro LED is disposed (Figs 2-3, [0037], lines 1-4; [0041], lines 1-3, stacking connecting layer 210 on a transfer substrate 201 on which a micro LED 202 is disposed);
positioning the transfer substrate above a display substrate, in which a plurality of thinfilm transistors are formed, so that the micro LED faces the display substrate (Figs. 4-5, [0042], [0047], positioning the transfer substrate 201 above display substrate 207, in which a plurality of thinfilm transistors are formed, so that the micro LED 202 faces the display substrate 207);
transferring, to the display substrate, the micro LED and a connecting member by using a laser transfer method (Figs. 4-5, [0045]-[0046], transferring, to the display substrate 207, the micro LED 202 and a connecting member, which is the white pad under chip 202, by using laser transfer method), wherein the connecting member is in contact with the micro LED and is separated from the connecting layer (Fig. 5, the connecting member (white pad under LED 202 in the figure) is in contact with the micro LED and is separated from the connecting layer 210).
Chen disclose the LED is bonded to the display substrate by having the connecting members bonded to the pads on the substrate using the electrical conductive bonding materials ([0047], lines 3-7).  However, Chen does not explicitly disclose heating the micro LED and compressing the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member.
Uchiyama discloses heating a die and compressing the die against a substrate to bond the die to the substrate by a connecting member (Figs. 4(a)-(b), column 3, lines 19-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Uchiyama to heat the micro LED and compress the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member in order to enhance bonding reliability (Uchiyama, column 1, lines 41-45)
Regarding to claim 2, Chen teaches the display substrate is divided into a first area and a second area, and the transferring the micro LED comprises transferring the micro LED to only the first area, leaving the second area reserved (Fig. 6). Chen does not disclose the second area reserved for an alternative micro LED in case that the micro LED transferred to the first area is defective, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reserve the second area for an alternative micro LED in case that the micro LED transferred to the first area is defective in order to increase production yield, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)
Regarding to claim 3, Chen as modified results in the heating and compressing the micro LED comprises heating and compressing the micro LED to make a portion of the connecting member that is in contact with a first surface of the micro LED come into contact with a plurality of electrode pads provided on the display substrate and to make a portion of the connecting member that is in contact with a side surface of the micro LED form a curved portion without covering a light emitting surface of the micro LED (Uchiyama, Figs. 4(a)-(b)). 
Regarding to claim 4, Chen teaches comprising applying a light blocking layer on the display substrate to expose a light emitting surface of the micro LED and cover the display substrate (Fig. 5, element 205).
Regarding to claim 7, Chen teaches the positioning the transfer substrate comprises arranging the plurality of electrode pads disposed on the display substrate and connected to each of the plurality of thin-film transistors to each face a respective one of a plurality of connecting pads of the micro LED ([0047], lines 1-4).
Regarding to claim 8, Uchiyama teaches the connecting member comprises an anisotropic conductive film or anisotropic conductive paste (column 2, lines 60-64).
Regarding to claim 9, Chen teaches soldering members are provided on the plurality of connecting pads ([0047], line 4). Chen as modified results in the connecting member comprising a non-conductive material having a fluxing function (connecting member disclosed by Uchiyama comprises bonding resin contained in the conductive adhesive, which is a non-conductive material having a fluxing function.
Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (U.S. Patent Application Publication No. 2018/0175262) in view of Uchiyama (U.S. Patent No. 6,767,763).
Regarding to claim 1, Jansen teaches a method of manufacturing a micro light emitting diode (LED) display module, the method comprising:
stacking a connecting layer on a transfer substrate on which a micro LED is disposed (Fig. 16, stacking connecting layer 30 on a transfer substrate 301G on which micro LED 10G is disposed);
positioning the transfer substrate above a display substrate, in which a plurality of thinfilm transistors are formed, so that the micro LED faces the display substrate (Fig. 16; [0125], lines 1-5, positioning the transfer substrate 301G above display substrate 400, in which a plurality of thinfilm transistors are formed, so that the micro LED 10G faces the display substrate 207);
transferring, to the display substrate, the micro LED and a connecting member by using a laser transfer method (Fig. 16, [0086], lines 14-17, transferring, to the display substrate 400, the micro LED 10G and a connecting member 30 by using laser 477), wherein the connecting member is in contact with the micro LED and is separated from the connecting layer (transferred portion of layer 30 is separated from the connecting layer 30).
Jansen discloses the LED is bonded to the display substrate by having the connecting member bonded to the pad on the substrate using the electrical conductive bonding materials (Fig. 16, element 430G).  However, Jansen does not explicitly disclose heating the micro LED 
Uchiyama discloses heating a die and compressing the die against a substrate to bond the die to the substrate by a connecting member (Figs. 4(a)-(b), column 3, lines 19-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jansen in view of Uchiyama to heat the micro LED and compress the micro LED against the display substrate to bond the micro LED to the display substrate by the connecting member in order to enhance bonding reliability (Uchiyama, column 1, lines 41-45).
Regarding to claim 2, Jansen teaches the display substrate is divided into a first area and a second area, and the transferring the micro LED comprises transferring the micro LED to only the first area, leaving the second area reserved (Fig. 17). Jansen does not disclose the second area reserved for an alternative micro LED in case that the micro LED transferred to the first area is defective, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reserve the second area for an alternative micro LED in case that the micro LED transferred to the first area is defective in order to increase production yield, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Regarding to claim 3, Jansen as modified results in the heating and compressing the micro LED comprises heating and compressing the micro LED to make a portion of the connecting member that is in contact with a first surface of the micro LED come into contact with a plurality of electrode pads provided on the display substrate and to make a portion of the 
Regarding to claim 5, Jansen teaches the transferring the micro LED comprises separating the micro LED from the transfer substrate by expanding an adhesive layer provided between the micro LED and the transfer substrate through heating using a laser irradiation method (Fig. 16, LED 10G is released from the transfer substrate 201 by laser energy, the laser energy makes adhesive layer 20 between the micro LED and the transfer substrate expanding due to natural expansion of materials under heat).
Regarding to claim 6, Jansen teaches the adhesive layer comprises a dynamic release layer ([0050], lines 1-5, the adhesive layer comprises a layer which absorptive a laser wavelength to release, thus it is a dynamic release layer).
Regarding to claim 7, Jansen teaches the positioning the transfer substrate comprises arranging the plurality of electrode pads disposed on the display substrate and connected to each of the plurality of thin-film transistors to each face a respective one of a plurality of connecting pads of the micro LED ([0125], lines 3-6).
Regarding to claim 8, Uchiyama teaches the connecting member comprises an anisotropic conductive film or anisotropic conductive paste (column 2, lines 60-64).
Regarding to claim 9, Jansen teaches soldering members are provided on the plurality of connecting pads ([0076], line 8). Jansen as modified results in the connecting member comprises a non-conductive material having a fluxing function (connecting member disclosed by Uchiyama comprises bonding resin contained in the conductive adhesive, which is a non-conductive material having a fluxing function) wherein the heating and compressing the micro LED .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent No. 10,546,842), as applied to claim 10 above, in view of Jepsen et al. (U.S. Patent No. 9,557,954).
Regarding to claim 13, Hu does not disclose a light blocking layer configured to expose a light emitting surface of each of the plurality of micro LEDs and cover the substrate. Jepsen teaches a light blocking layer configured to expose a light emitting surface of each of the plurality of micro LEDs and cover the substrate (Fig. 4, element 350). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu in view of Jepsen to configure a light blocking layer configured to expose a light emitting surface of each of the plurality of micro LEDs and cover the substrate in order to prevent interference among the micro-LEDs. 
Claim 18 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu et al. (U.S. Patent No. 10,546,842) in view of Jepsen et al. (U.S. Patent No. 9,557,954).
Regarding to claim 18, Hu teaches a display apparatus comprising:
a plurality of micro light emitting diode (LED) display modules (Fig. 6I, plurality of micro light emitting diode (LED) display modules 602a-j);
an arrangement member configured to support the plurality of micro LED display modules (Fig. 6I, member 60’ including mother board 612
a housing to which the plurality of micro LED display modules and the arrangement member are fixed (a display apparatus inherently comprise housing to which the plurality of micro LED display modules and the arrangement member are fixed);
wherein each of the plurality of micro LED display modules (Fig. 6A-H, Fig. 7A-D), comprise:
a plurality of micro LEDs (Fig. 6H, element 606, column 11, lines 11-12);
a substrate on which a plurality of electrode pads are disposed and in which a plurality of thin-film transistors are disposed (Fig. 6H, element 612, column 22, lines 1-2; Fig 7, element 700);
a plurality of connecting members disposed between the plurality of soldering members to prevent a short circuit caused by a contact between the plurality of soldering members, the plurality of connecting members comprising a non-conductive material having a fluxing function (Fig. 6H, element 602, column 36, lines 36-44; Fig. 7D, element 704B); and
wherein the plurality of electrode pads are partially exposed through the plurality of connecting members (Fig. 6H, Fig. 7D).
Alternatively, Hu does not explicitly disclose a housing to which the plurality of micro LED display modules and the arrangement member are fixed.
Jepsen discloses a housing to which the plurality of micro LED display modules and the arrangement member are fixed (Fig. 3A; column 4, lines 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu in view of Jepsen to configure a housing to which the plurality of micro LED .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “the substrate is divided into a first area and a second area, wherein the second area is configured to accept an alternative micro LED in case that a micro LED transferred to the first area is defective, and wherein the plurality of micro LEDs are each connected only to portions of the plurality of electrode pads provided in the first area” in combination with the limitations recited in claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828